The bill of exceptions in regard to the juror Warren shows no reversible error. While I believe the cause for challenge should have been sustained in regard to this juror, yet this was waived by appellant's refusal to exercise his peremptory challenge, which he could have done. When the cause for challenge was overruled, he accepted the juror without having exhausted his peremptory challenges. Thereafter there was no legally objectionable juror placed upon the jury. If appellant was not satisfied with the juror Warren, he should have exercised his peremptory challenge. Not having done so, he is in no position to complain. For authorities, see White's Ann. Code Crim. Proc., sec. 756. Warren was the eleventh juror sworn in, and Griggs, the twelfth juror, is admitted by the bill of exceptions to have been qualified.
[NOTE. — Appellant's motion for rehearing was overruled without a written opinion. — Reporter.] *Page 635